DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2022 has been entered.
 

Withdrawn Rejections/Objections
The rejection of claim(s) 1-3, 6-10, 17-22, 26, and 27 under 35 U.S.C. 102(a)(2) as being anticipated by Meissner (US 2016/0348073 A1 effectively filed:3/27/2015), is withdrawn.  Upon consideration of Applicant’s arguments, this rejection is being withdrawn and changed to a rejection under 35 USC 103.  See below for more details.
The rejection of claim 2, under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, is withdrawn.  The amendments overcome this rejection.  
	The objection to claims 6 and 18 for minor informalities is withdrawn.  The amendments to these claims address the informalities.
The rejection of claims 1, under 35 U.S.C. 103 as being unpatentable over Meissner (US 2016/0348073 A1 effectively filed:3/27/2015) as applied to claims 1-3, 6-10, 17-22, 26, and 27 above, and further in view of Jantz (US 2017/0333481 A1 effectively filed 10/5/2015), is withdrawn and replaced with a new rejection.  
The rejection of claim 1, 35 U.S.C. 103 as being obvious over Meissner (US 2016/0348073 A1 effectively filed:3/27/2015) as applied to claims 1-3, 6-10, 17-22, 26, and 27 above, and further in view of Welstead (US 2017/0175128 A1 effectively filed 4/18/2014), is withdrawn and replaced with a new rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6-10, 17-22, 26, and 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Meissner (US 2016/0348073 A1 effectively filed:3/27/2015), in further view of Meissner 2014 (Meissner et al.  Chapter 13 from Methods in Enzymology 546:273-295, 2014).
Regarding claim 1, Meissner discloses there is a need for modified T cells (i.e. a cell comprising a modification in a gene) that overcome autoreactivity of the endogenous TCR.  The present invention utilizes genomic editing, such as a CRISPR and/or TALEN system to remove the above obstacles.  In a CRISPR system the Cas protein may be for example, Cas9 or Cpf1.  For example, to overcome autoreactivity work detailed here designed and tested CRISPR/Cas guide RNAs(gRNAs) targeting the TCRa (i.e. TRAC) and TCRb chains and demonstrated high on-target activity and loss of TCR surface expression in Jurkat T cells and in primary human T cells ([0004] on page 1).  Meissener discloses a targeting domain that is complementary to a sequence of a TRAC gene, wherein the targeting domain comprising a nucleotide sequence of SEQ ID NOS:9695, 9747, 9757, 9776.  These SEQ ID NOS have 100% identity with SEQ ID NO:3563 of the claimed.  Meissener’s target sequences are 26 or 27 nucleotides in length.  As such, Meissener does not teach that the targeting domain ranges from 20-25 nucleotides in length.	However, prior to the effectively filed date of Meissener,  Meissener 2014 teaches that guide RNA (sgRNA) has approximately 20 nucleotides of a sequence that is complementary to a target site (p. 253, 2nd paragraph).  As such, an exact sequences length of 20-25 nucleotides for the target domain but rather an approximate size around 20 nucleotides, which includes 26 or 27 nucleotides.  
As such it would have been obvious to an artisan of ordinary skill at the time of effectively filing from the teachings of Meissner 2014 and Meissner the exact nucleotide length of the targeting domain can vary by a new nucleotides in length and still effectively serve as a targeting domain.  The targeting domain sequences taught by Meissner only vary by a few nucleotides in length an have an identical sequence to the targeting sequences of claim 1.  As such, routine optimization of the targeting sequences taught by Meissner would arrive at the claimed sequence length between 20-25 nucleotide.  An artisan would have a reasonable expectation of success because Meissner 2014 teaches that the required nucleotide sequence length is an approximation of 20 nucleotides (i.e. can vary in size some as long as it effectively serves as a targeting domain).  Thus Meissener in view of Meissener 2014 demonstrates that claim 1 is an obvious variant of Meissener.
Regarding claim 2, Meissner discloses that in some embodiments the target motif is a 17 to 23-nucleotide DNA sequence having a 5’T-rech region (e.g.-TTTN motif) recognized by Acidaminococcus or Lachnospiraceae Cpf1([0192] on page 29).  Meissner discloses the targeting domains SEQ ID NOS: 9695; 9727; and 9776 that have 100% identity with SEQ ID NO:3583 of the claim.  Meissner discloses the targeting domains SEQ ID NO: 9776 that has 100% identity with SEQ ID NO:3566 of the claim.  Meissner discloses the targeting domains SEQ ID NO: 9771 that has 100% identity with SEQ ID NO:3517 of the claim.  Meissner discloses the targeting domains SEQ ID NOS: 9667; 9684; 9724; 3774; 9775 that have 100% identity with SEQ ID NO:3554 of the claim.  Thus Meissner expressly discloses all of the limitations of amended claim 2
Regarding claim 3, Meissner discloses that the a genomic modification in which the gene encoding the T cell receptor alpha chain locus on chromosome 14 has been cleaved or edited, e.g. to delete a third contiguous stretch of the ([0005] lines bridging col 1 and 2 on page 1).  Thus Meissner expressly discloses the gRNA is effective in generating a modification in the TRAC gene.
Regarding claims 6-8, Meissner discloses that in some embodiments, the cell or population thereof is a primary cell. In some embodiments, the cell or population thereof is a primary T cell (e.g., human). The T cell can be any T cell, including without limitation, cytotoxic T-cells (e.g., CD8+ cells), helper T-cells (e.g., CD4+ cells), memory T-cells, regulatory T-cells, tissue infiltrating lymphocytes (e.g., tumor infiltrating lymphocytes, e.g., TILs, CD3+ cells), and combinations thereof ([0244]).
Regarding claim 9, Meissner expressly discloses that the cells is an engineered cell as discussed above.
	Regarding claim 10, Meissner expressly discloses an engineered TCR T cell as described above.  Meissner also expressly discloses engineered cell can be a CAR T cell as well ([0082]).
	Regarding claim 17, Meissner expressly disclosed a population of T cell with a modified TRAC, as discussed above in the discussion of claim 1.
	Regarding claims 18-20, Meissner expressly discloses the claimed T cells as discussed above in the discussion of claims 6-8.
	Regarding claims 21 and 22, Meissner expressly discloses the engineered cell limitations as discussed above in the discussion of claims 9 and 10.
	Regarding claim 26, Meissner expressly discloses a modified immune cell (i.e. T cell) with modification of one or more of TRAC gene, as discussed above in the discussion of claim 1.
	Regarding claim 27, Meissner expressly discloses that the exogenous sequences used to make the modification in the cell can be delivered by electroporation ([0157]).  As such, Meissner expressly discloses the limitations of this claim.
	Regarding new claims 29 and 30, Meissner teaches the T cells as discussed above.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meissner (US 2016/0348073 A1 effectively filed:3/27/2015) in view of Meissner 2014 (Meissner et al.  Chapter 13 from Methods in Enzymology 546:273-295, 2014) as applied to claims 1-3, 6-10, 17-22, 26, 27, 29 and 30 above, and further in view of Jantz (US 2017/0333481 A1 effectively filed 10/5/2015).
Regarding claim 1, Meissner teaches the claimed genetically modified cell as discussed above.  Meissner does not teach wherein the targeting domain comprising a nucleotide sequence of SEQ ID NO:3535.
Jantz discloses a genetically modified cell comprising a modified T cell receptor (TCR) alpha constant region gene. Such a cell is a genetically-modified human T cell, or a genetically-modified cell derived from a human T cell. Further, such a cell has reduced cell-surface expression of the endogenous TCR when compared to an unmodified control cell (p. 2, [0016]). Jantz further discloses a method for producing a genetically-modified cell comprising a modified human TCR alpha constant region gene, the method comprising: (a) introducing into a cell: (i) a first nucleic acid sequence encoding an engineered nuclease; or (ii) an engineered nuclease protein; wherein the engineered nuclease produces a cleavage site at a recognition sequence within the human TCR alpha constant region gene; and (b) introducing into the cell a second nucleic acid sequence comprising an exogenous polynucleotide. In such a method, the cell is a human T cell or is derived from a human T cell. Additionally, the sequence of the exogenous polynucleotide is inserted into the human TCR alpha constant region gene at the cleavage site. Further, the genetically-modified cell has reduced cell-surface expression of the endogenous TCR when compared to an unmodified control cell (p. 3, [0033]).  Jantz further discloses the engineered nuclease is a recombinant meganuclease, a recombinant zinc-finger nuclease (ZFN), a recombinant transcription activator-like effector nuclease (TALEN), a CRISPR/Cas nuclease, or a megaTAL nuclease. In a particular embodiment of the method, the engineered nuclease is a recombinant meganuclease (p. 4, [0048]).  In a further embodiment of the method, the recognition sequence comprises SEQ ID NO:5 (i.e., the TRC 7-8 recognition sequence). See p. 5, [0066].  Jantz further discloses the recognition sequence of SEQ ID NO:5 spans nucleotides 118-139 (i.e. 21 nucleotides in length) of human TRAC constant region (p. 6, [0079]).  SEQ ID NO:5, as disclosed by Jantz has 100% identity to SEQ ID NO:3535 of the claims.  As such, Jantz demonstrates that target sequence of SEQ ID NO:3535 was known in the prior art and being used to make the a genetically modified cells comprising a gene-editing endonuclease with targeting specification to the TRAC loci that results in a TRAC gene disruption.  
Thus it would have been obvious to an artisan of ordinary skill at the time of effectively filing that one could simply substitute the targeting sequence equivalent of SEQ ID NO:5, taught by Jantz, into the method of making a genetically modified T cell comprising a Cpf1 endonuclease and gRNA with a targeting sequence of SEQ ID NOS:3563, 3538, 3566, 3517, and/or 3454, taught by Meissner, to predictably arrive at the claim embodiments wherein the targeting domain has the sequence of SEQ ID NO:3535 as claimed.  An artisan would have a reasonable expectation of success because Jantz teaches that recognition sequence of SEQ ID NO:5 can be used with CRIPSR systems.  Thus Meissner in view of Jantz renders SEQ ID NO:3535 embodiments of claim 1 obvious.
Regarding the embodiments of the targeting domains of the gRNA having the sequences of SEQ ID NOS:3514 and 3451, neither Meissner nor Jantz teach these targeting sequences.  However, both provide guidance to multiple targeting sequence located throughout the human TRAC locus as discussed above and a means of developing additional gRNA with additional targeting sequences throughout the finite human TRAC gene.  
As such, it would have been obvious to an artisan of ordinary skill at the time of effectively filing that the methods of Meissner and/or Jantz could be used to develop a finite number of possible gRNA comprising finite number of possible targeting sequence that are 20-25 nucleic acids in length that can be used in the TRAC gene-editing method of Meissner to predictably arrive at a T cell comprising Cpf1 and a gRNA comprising the targeting sequences of SEQ ID NOS 3514 and 3451 as claimed.  An artisan would have a reasonable expectation of success because Meissner and Jantz provide successful means of developing gRNA that are able to target human TRAC and the human TRAC  sequence is a finite sequence that has been characterized in the prior art.  
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, B, and E are applicable. The claimed method was known in the art at the time of filing as indicated by Meissner in view of Jantz. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

Claim 1 is/are rejected under 35 U.S.C. 103 as being obvious over Meissner (US 2016/0348073 A1 effectively filed:3/27/2015) in view of Meissner 2014 (Meissner et al.  Chapter 13 from Methods in Enzymology 546:273-295, 2014) as applied to claims 1-3, 6-10, 17-22, 26, 27, 29, and 30 above, and further in view of Welstead (US 2017/0175128 A1 effectively filed 4/18/2014).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claim 1, Meissner teaches the claimed genetically modified cell as discussed above.  Meissner does not teach wherein the targeting domain comprising a nucleotide sequences of SEQ ID NO:3514 and 3541.
However, Welstead teaches the production of genetically modified T cells comprising a CRISP-Cas 9 and gRNA with targeting sequences as set forth in SEQ ID NOS:476 and 49436, which are between 20-25 nucleotides long and have 100% identity with SEQ ID NO:3514 of the claim.  
Thus it would have been obvious to an artisan of ordinary skill at the time of effectively filing that one could simply substitute the targeting sequence equivalent of SEQ ID NO:476; 49436, taught by Welstead, into the method of making a genetically modified T cell comprising a Cpf1 endonuclease and gRNA with a targeting sequence of SEQ ID NOS:3563, 3538, 3566, 3517, and/or 3454, taught by Meissner to predictably arrive at the claim embodiments wherein the targeting domain has the sequence of SEQ ID NO:3541 and 3514.  An artisan would have a reasonable expectation of success because Welstead teaches that recognition sequence of SEQ ID NO:476; 49436; can be used with CRIPSR systems.  Thus Meissner in view of Jantz renders the SEQ ID NO:3541 and 3514 embodiments of claim 1 obvious.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, B, and E are applicable. The claimed method was known in the art at the time of filing as indicated by Meissner in view of Jantz. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Response to Arguments
Applicant's arguments filed 5/6/2022 have been fully considered but they are not persuasive. 
Applicant submits that the claims are directed with target domains sequences that are 20, 21, 22,  23, 24, or 25 nucleotides in length.  In contrast, Meissner discloses targets sequences that are 26 or 27 nucleotides in length.
In response, a nucleotide sequence difference of a few bases that has an identical sequence as the claimed targeting sequence, as taught by Meissner, is an obvious variant.  As such, an obviousness rejection was made to address the amended claims.
	Regarding Meissner in view of Jantz, Applicant submits that Jantz does not cure the deficiencies of Meissner because the targeting sequences of SEQ ID NO:5 is used with ZNF, not CRISPR as claimed.
	In response, Jantz teaches using the target sequence of SEQ ID NO:5 with other gene editing endonucleases including CRISPR-Cas endonucleases.  As such, Jantz does provide the requisite teachings of claim in view of Meissner.
	 Regarding Meissner in view of Welstead, Applicant submits that SEQ ID NO:43 of Welstead does not teach the targeting domain of SEQ ID NO:3451 and refers to Fig 1A of Welstead as evidence.  This argument is persuasive.
	Applicant submits that Welstead discloses use of Cas9 nuclease for modification of TRAC gene but does not teach the use of Cpf1 nuclease.
	In response, Welstead was not provided for teaching of Cpf1 nuclease because Meissner already teaches this limitation.
	Applicant submits that the instant specification discloses unexpected results associated with the claimed 4 gRNAs.  Applicant states that these gRNAs edited the TRAC locus in human T cells.  Applicant further submits that these results are not taught by Meissner and Welstead.  
	In response, Meissner teaches an identical gene editing method that edits the TRAC locus in human T cell but using a slightly different targeting sequence.  Welstead and Jantz as well teach claimed targeting sequences that can successfully be used to make an identical gene edit.  As such, the results described by the specification are in line with the results found in Meissner and the secondary references and not unexpected.

	No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632